Case 2:19-cv-01444-GW-KS Document 57 Filed 11/14/19 Page 1 of 2 Page ID #:874




  1
  2
  3
  4
  5
  6
  7
  8
  9
                           UNITED STATES DISTRICT COURT
 10
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 11
 12   BLACKBERRY LIMITED,                  Case No. CV 19-1444-GW-KSx
      a Canadian corporation,
 13                                        ORDER GRANTING JOINT
                        Plaintiff,
 14                                        STIPULATION AND REQUEST TO
                 v.                        STAY PROCEEDINGS
 15
      TWITTER, INC.,
 16   a Delaware corporation,
 17                     Defendant.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           1          CASE NO. 2:19-CV-01444-GW-KS
                                                                [PROPOSED] ORDER
Case 2:19-cv-01444-GW-KS Document 57 Filed 11/14/19 Page 2 of 2 Page ID #:875




  1         The Court, having read and considered the Joint Stipulation and Request to Stay
  2 Proceedings and for good cause appearing, HEREBY ORDERS, ADJUDGES, and
  3 DECREES that:
  4         1.     All proceedings in this action are stayed and all applicable deadlines are
  5 tolled until and through January 6, 2020 (the “Standstill Period”);
  6         2.     During this Standstill Period, neither party will make further filings with
  7 the Court (apart from a motion to modify this Order) in this action or initiate any new
  8 action involving assertion of patent rights against each other;
  9         3.     The Court has not issued a final judgment;
 10         4.     The Court will take no further action as to any issues pending during or
 11 before the Standstill Period, and will not enter a final judgment until after the
 12 Standstill Period; and
 13         5.     After the expiration of this Standstill Period, the parties may pursue any
 14 and all rights and remedies available under the law in this or any other potential action
 15 between the parties; and for the avoidance of any doubt, the parties expressly reserve
 16 all rights and remedies, and expressly agree to no waiver of any deadlines.
 17         6.     The Court sets a status conference for January 9, 2020 at 8:30 a.m.; the
 18 parties are to file a joint status report by January 6, 2020.
 19
 20         IT IS SO ORDERED.
 21
      Dated: November 14, 2019               _________________________________
 22
                                             HONORABLE GEORGE H. WU
 23                                          UNITED STATES DISTRICT JUDGE
 24
 25
 26
 27
 28
                                                  2           CASE NO. 2:19-CV-01444-GW-KS
                                                                        [PROPOSED] ORDER
